THE THIRTEENTH COURT OF APPEALS

                                    13-14-00124-CV


                  IN THE INTEREST OF A.E. AND A.E., CHILDREN


                                   On Appeal from the
                      135th District Court of DeWitt County, Texas
                             Trial Cause No. 11-10-22,118


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant as appellant

is exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

August 21, 2014